DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 10-11 in the reply filed on 10/01/2021 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2021.
Claim Objections
Claims 1-7, 10 and 11 are objected to because of the following informalities:  Regarding claim 1, the claim has a “.” period punctuation mark yet continues to recite limitations per the equation in claim 1. See MPEP 608.01(m), stating each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. For the purposes of examination, the “.” period punctuation mark in claim 1 will be treated as if it is a “:” semicolon. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (US20130288001, hereinafter referred to as Murata).
Regarding claim 1, Murata discloses a cover glass, which comprises in a glass composition at least three or more components selected from SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, BaO, TiO2, Y2O3, ZrO2, and P2O5 (see Murata at Table 1, Example 6), and which has an X value of 7,400 or more calculated by the following equation:

    PNG
    media_image1.png
    91
    641
    media_image1.png
    Greyscale

(see Murata at Table 1, Example 6, disclosing an example of a glass with 57.4 mol % SiO2, 13.3 mol. % Al2O3, 6.7 mol. % MgO, 1.1 mol. % ZrO2, 16.4 mol. % Na2O, 3.6 mol. % K2O, 1.4 mol. % P2O5, and 0.1 mol. % SnO2 which provides for 
Regarding claim 2, Murata discloses the cover glass comprises as a glass composition, in terms of mol%, 20% to 80% of SiO2 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 57.4 mol% SiO2), 5% to 30% of Al2O3 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 13.1 mol% Al2O3), 0% to 20% of B2O3 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 0 mol% B2O3), 0% to 20% of Li2O (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 0 mol% Li2O), 0% to 30% of Na2O (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 16.4 mol% Na2O), 0% to 20% of K2O (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 3.6 mol% K2O), 0.1% to 40% of MgO (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 6.7 mol% MgO), 0% to 20% of CaO (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 0 mol% CaO), 0% to 20% of BaO (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 0 mol% BaO), 0% to 20% of TiO2 (see Murata at Table 1, Example 6, disclosing an example of a glass 2), 0% to 20% of Y2O3 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 0 mol% Y2O3), 0% to 20% of ZrO2 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 1.1 mol% ZrO2), and 0% to 20% of P2O5 (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 1.4 mol% P2O5).
Regarding claim 4, Murata discloses the cover glass has a content of P2O5 of 1 mol% or more in the glass composition (see Murata at Table 1, Example 6, disclosing an example of a glass which comprises 1.4 mol% P2O5).
Regarding claim 7, Murata discloses the cover glass has a thickness of from 0.1 mm to 2.0 mm (See Murata at [0081], disclosing the glass has a thickness of … 2.0mm or less… and a thickness preferably more than 0.1mm, which is within the claimed range).
Regarding claim 10, Murata discloses the cover glass is used for a touch panel display (see Murata at [0001], disclosing the glass is for a touch panel display).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US10857259, hereinafter referred to as Deng).
Regarding claim 1, Deng discloses a cover glass, which comprises in a glass composition at least three or more components selected from SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, BaO, TiO2, Y2O3, ZrO2, and P2O5 (see Deng at Table 1, Example 1, disclosing an example of a glass comprising at least SiO2, Al2O3, and Li2O), and which has an X value of 7,400 or more calculated by the following equation:

    PNG
    media_image1.png
    91
    641
    media_image1.png
    Greyscale

(see Deng at Table 1, Example 1, disclosing an example of a glass with SiO2 at 65 wt% correlating to 63.95 mol%, 2.5 wt% Al2O3 correlating to 1.45 mol%, 0 mol% B2O3, 12 wt% Li2O correlating to 23.74 mol% Li2O, 2 wt% Na2O correlating to 1.91 mol% Na2O, 0 mol% K2O, 0 mol% MgO, 6 wt% CaO correlating to 6.32 mol% CaO, 0 mol% BaO, 0 mol% TiO2, 0 mol% Y2O3, 2 wt% ZrO2 correlating to 0.96 mol% ZrO2, and 4 wt% P2O5 correlating to 1.67 mol% P2O5, which provides for a value of X= 61.1x63.95+174.3x1.45+0+124.7x23.74+5.2x1.91+0+0+117.5x6.32+0+0+0+157.9x0.96-42.2x1.67= 7954.1, which is within the claimed range)
Regarding claim 5, Deng discloses the cover glass has a fracture toughness of 0.8 Mpa*m0.5 or more (see Deng at Table 1, Example 8, disclosing an example of a glass with a fracture toughness of 1.9MPa*m0.5.
Claim(s) 1, 3, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurachi et al. (WO2015162845, hereinafter referred to as Miyabe).
Regarding claim 1, Kurachi discloses a cover glass, which comprises in a glass composition at least three or more components selected from SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, BaO, TiO2, Y2O3, ZrO2, and P2O5 (see Kurachi at the original WIPO publication, Page 23, Table 5, Example 10, disclosing an example of a glass comprising at least SiO2, Al2O3, and MgO) and which has an X value of 7,400 or more calculated by the following equation:

    PNG
    media_image1.png
    91
    641
    media_image1.png
    Greyscale

(see Kurachi at the original WIPO publication, Page 23, Table 5, Example 10, disclosing an example of a glass with 68.9 mol% SiO2, 13.99 mol% Al2O3, 0 mol% B2O3, 4 mol% Li2O, 0 mol% Na2O, 3 mol% K2O, 9.99 mol% MgO, 0 mol% CaO, 0 mol% BaO, 0 mol% TiO2, 0 mol% Y2O3, 0 mol% ZrO2, and 0 mol% P2O5, which provides for a value of X=61.1x68.9+174.3x13.99+0+124.7x4+0+226.7x3+139.4x9.99+0+0+0+0+0+0= 9219.75, which is within the claimed range)
Regarding claim 3 and 11, Kurachi discloses the cover glass has a content of MgO of more than 10 mol% in the glass composition (see Kurachi at the original .
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choju et al. (US20150246846, hereinafter referred to as Choju).
Regarding claim 1, Choju discloses a cover glass, which comprises in a glass composition at least three or more components selected from SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, BaO, TiO2, Y2O3, ZrO2, and P2O5 (see Choju at Table 1, Example No. 1, disclosing an example of a glass comprising at least SiO2, Al2O3, and MgO) and which has an X value of 7,400 or more calculated by the following equation:

    PNG
    media_image1.png
    91
    641
    media_image1.png
    Greyscale

(see Choju at Table 1, Example No. 1, disclosing an example of a glass with 65.4 mol% SiO2, 11.5 mol% Al2O3, 1.6 mol% B2O3, 0 mol% Li2O, 12.8 mol% Na2O, 2.6 mol% K2O, 4.8 mol% MgO, 1.2 mol% CaO, 0 mol% BaO, 0 mol% TiO2, 0 mol% Y2O3, 0 mol% ZrO2, and 0 mol% P2O5, which provides for a value of 
Regarding claim 6, Choju discloses the cover glass has a crack resistance of 500 gf or more (see Choju at Table 1, Example No. 1, disclosing an example of a glass with a crack resistance of 500gf).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 


/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731